Title: To Alexander Hamilton from James Wilkinson, 26 March 1804
From: Wilkinson, James
To: Hamilton, Alexander



New Orleans [Territory of Orleans]March 26th. 1804
Mon cher General & ami

I have received your Testimonials in favor of Mr. Ellery & Mr. Alexander, which flatter my pride & gratify my affections, because they bring me Evidence of your remembrance, & inform me that you repose some confidence in the assurance, by which I am bound to receive your Commands, & to Honor your recommendation.
The merited repute of this Interesting portal, to worlds known & unexplored, is attracting to it men of all nations, ages, professions, Characters & Complexions, and women too; The Market (permit me the expression) will at first be overstocked in all things, but the increasing population & expanding improvements, of the boundless Regions which must pay tribute here, will soon supply every defect & give full exployment to all—in the mean time the young Gentlemen, whom you Honor with your good wishes, may find employ in studying the Language, manners, Characters, & Interests of the Country. I shall endeavour to secure to them the ablest patronage, before I embark for the atlantic, which I calculate for the 15th proximo.
This Letter will be handed to you by Mr. W. Burling, whose sensibilities proved too acute for the Health of poor Cushon. I hold Him to be a man of strong Intellect, good Manners, & decisive worth, and therefore I beg to name Him for your Civilities.
My best wishes & respectful attachment are for Mrs. Hamilton.
believe me ever your obliged & affectionate

Ja Wilkinson
General Hamilton


Mr. Burling will give you the details of this Country—which I dare not enter upon.
confidential
Mr. Burling is among the warmest of your admirers. I would give a Spanish Province for an Interview with you. My Topographical information of the So. West is now compleat. The infernal designs of France are obvious to me, & the destinies of Spain are in the Hands of the U.S. Name me if you please with grateful & affectionate respect to Mr. G. Morris.

